Duckworth, Chief Justice.
In this habeas corpus hearing to inquire into the restraint of a prisoner held for extradition after the issuance of the Governor’s warrant, upon the admission by stipulation that the warrants are regular on their face and the only issue is one of defense which counsel seeks to urge that the State of Alabama has denied the applicant a speedy trial in violation of certain constitutional inhibitions thereby causing him undue and oppressive incarceration and has impaired his ability to defend himself, the court did not err in remanding him to custody and refusing to go into the issue thus raised. See United States v. Ewell, 383 U. S. 116 (86 SC 773, 15 LE2d 627); Mullennix v. Balkcom, 213 Ga. 490 (99 SE2d 832); Brown v. Grimes, 214 Ga. 388 (104 SE2d 907); Hill v. Griffin, 224 Ga. 378 (162 SE2d 397).

Judgment affirmed.


All the Justices concur.